DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/658,999 filed on October 21, 2019 in which claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 12, and 19 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (US 2007/0269107 A1).

Regarding claim 1, Iwai teaches a method comprising: identifying one or more information objects corresponding to a real world object, one information object from a document and at least one information object from a document storage for a combination of global identification patterns that exist in the document and in the document storage (i.e., according to an embodiment of the present invention, there is provided an object recognition device. The device includes an edge image creator configured to create an edge image from a target image including an object as a target of object recognition, and a local feature extractor configured to extract the feature of each edge point on an edge image created by the edge image creator, and determine a base point and a support point from edge points in a local area defined for the edge image. The base point is a point to which attention should be paid in the local area, and the support point is a point supporting the base point. The device includes also a feature matching unit configured to implement, with reference to a memory, feature matching of a base point and a support point that each have a feature extracted by the local feature extractor to thereby acquire a matching pair. The memory stores therein a base point, the feature of the base point, a support point that supports the base point, the feature of the support point, and the geometric positional relationship between the base point and the support point. The base point is a point to which attention should be paid in the vicinity of a local area defined for an edge image created in advance depending on the object, and is determined from edge points in the vicinity of the local area. The device further includes a matching pair determiner configured to determine final matching pairs by employing matching pairs having the highest matching cost among matching pairs obtained by the feature matching unit. In the device, an object in a target image is identified based on matching pairs determined by the matching pair determiner; [0012]).
	Iwai teaches determining which of the one or more information objects in the document are suitable for merging into the document storage (i.e., The base point is a point to which attention should be paid in the local area, and the support point is a point supporting the base point. The method includes also the step of (c) implementing, with reference to a memory, feature matching of a base point and a support point that each have a feature extracted in the step (b) to thereby acquire a matching pair; [0014]).
	Iwai teaches adding the one or more information objects from the document to the document storage to associate information objects corresponding to the real world object (i.e., see at least FIGS. 14 and 15). 

Regarding claim 2, Iwai teaches prior to identifying the matching pairs, searching for the global identification patterns and for the combination of the global identification patterns in the document and searching for the same global identification patterns and their combinations in the document storage (i.e., see at least FIG. 25).

Regarding claim 3, Iwai teaches wherein adding the one or more information objects from the document to the document storage further comprises adding one or more features of the one or more information objects in the document to the document storage if the one or more feature is absent from the document storage and if the one or more information objects in the document and in the document storage correspond to the same real world object (i.e., see at least FIG. 24A and 24B).

Regarding claim 4, Iwai teaches wherein adding the one or more information objects from the document to the document storage further comprises adding one or more information objects from the document to the document storage as new information objects if the one or more information objects in the document storage do not have one or more information objects in the document storage corresponding to the same real world object (i.e., Specifically, with reference to the history of the positions of the already-determined base points, the point that does not exist near the already-determined base points is selected from the sampling points mij (j=1 to M), so that the selected point is defined as a newly-determined base point and the other points are defined as support points. The history is updated after every determination of a base point; [0095]).

Regarding claim 5, Iwai teaches wherein the global identification patterns correspond to features of the real world object (i.e., see at least FIG. 26).

Regarding claim 6, Iwai teaches wherein the information object corresponds to one or more of a mention, a name, or a reference to the real world object in a natural language (i.e., see at least FIG. 1). 

Regarding claim 7, Iwai teaches wherein ascertaining consistency of the matching pairs further comprises ascertaining consistency of features of the one or more information objects with ontology (i.e., The model feature registration part 30 is also a part for registering features of a model. Specifically, the model feature registration part 30 creases an edge image of the model of an object and extracts the local features of edge points on the created edge image and points that support the local features in advance. Furthermore, the model feature registration part 30 registers the extracted features in a dictionary together with the geometric positional relationship among them in advance; [0132]).

Regarding claim 8, Iwai teaches wherein consistency of features indicates that merging the one or more information objects does not violate the cardinality of relations between the one or more information objects (i.e., see at least FIG. 26).

Regarding claim 9, Iwai teaches where computing weights of each pattern of the combination and generating a unicity parameter and a specialty parameter for the combination (i.e., Furthermore, the model feature extractor 14 registers the obtained parameters in a model dictionary 15 on each model basis. More detailed descriptions will be made later about the local features, the support points that support the local features, and the geometric positional relationship among them of each model, registered in the model dictionary 15; [0059]).

Regarding claim 10, Iwai teaches determining reliability of the combination of global identification patterns based on one or more of the weights, unicity parameter, or the specialty parameter (i.e., The parameters in the processing with the Canny edge filter include the degree .sigma. of the smoothing in the step S11 and two threshold values T_high and T_low for the edge detection in the step S15. Setting these parameters to proper values in advance allows highly accurate edge detection; [0072]).

Regarding claim 11, Iwai teaches wherein determining the reliability further comprises identifying a set of global identification patterns having a sum of the weights of each of the global identification patterns that exceed a predetermined threshold (i.e., In the step S24, H_max is updated to Hi, and the radius r_max offering the maximum entropy is updated to r. In the step S25, the radius is incremented by a predetermined radius update step r_step. In a step S26, whether or not the resultant radius r is larger than the threshold value r_thresh is checked. If the radius r is larger than the threshold r_thresh (YES), this processing sequence is finished. If the radius r is lower than the threshold r_thresh (NO), the processing sequence returns to the step S22; [0088]).

Regarding claims 12-20. Claims 12-20 are essentially the same as claims 1-11 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        12/4/2021